--------------------------------------------------------------------------------


Exhibit 10.1


LONG-TERM PERFORMANCE PROGRAM
2007 - 2009 PERFORMANCE CYCLE




Performance Period


This performance cycle approved by the Personnel and Compensation Committee at
the November 7, 2006 meeting measures Kaman performance for the period January
1, 2007 through December 31, 2009.




Participants and Target Awards


The participants approved by the Personnel and Compensation Committee at the
November 7, 2006 meeting for participation for this performance cycle and their
target awards are:


 
 
Participant
 
 
Target Award
as % of
Base Salary
   
Paul Kuhn
160%
Bob Garneau
110%
Jack Cahill
95%
Candace Clark
95%
Bob Saunders
95%
Ron Galla
90%
Russ Jones
90%
John Kornegay
60%



These participants are designated as Covered Employees under Section 2 (j) of
the Kaman Corporation 2003 Stock Incentive Plan.




Performance Measures


The specific performance measures and their weighting are:


Performance Measure
Weighting
   
Average return on total capital
40%
Growth in earnings per share
40%
Total return to shareholders
20%
   



Average return on capital will be the simple average of total return on capital
achieved in each of the three (3) years of the performance cycle.


 
 

--------------------------------------------------------------------------------

 
 
Growth in earnings per share will be calculated by taking the simple average of
Kaman’s earnings per share for each of the three (3) years of the performance
cycle and computing the compound growth rate of that average over the
base period EPS. The base period EPS is the simple average of Kaman’s EPS for
the years 2004, 2005 and 2006.


Total return to shareholders will be calculated on a dividends reinvested basis
and will measure the change in value of an investment in Kaman shares for the
period January 1, 2007 through December 31, 2009.


Benchmark for Performance Comparison


Kaman performance will be measured on a relative basis against the performance
of the Russell 2000 index companies for the period January 1, 2007 through
December 31, 2009 using the same performance measures:


•
Average return on total capital
•
Growth in earnings per share
•
Total return to shareholders



In measuring the performance of the Russell 2000 companies, average return on
total capital and total return to shareholders will be measured in the same way
as Kaman’s performance is measured.


In measuring growth in earnings per share for the Russell 2000 index companies,
the calculation will be the same except that the base year will be the earnings
per share for 2006.


Determination of Earned Award


In determining the actual award earned, each performance measure will be
measured separately and the total of the three calculations will equal the total
award earned


The actual award earned for each performance measure will be based on a
comparison of Kaman’s performance as compared to that of the Russell 2000 index
companies as follows:
 
Kaman Performance vs. Russell 2000 Companies
% of Target Award Earned
   
Below 25th percentile
None
25th percentile
25%
50th percentile
100%
75th percentile & above
200%



The percent of the target award earned for actual performance between the 25th
and the 50th percentile and between the 50th and 75th percentile will be
determined on a straight-line interpolation.


All payments are meant to qualify as Qualified Performance-Based Awards under
Section 15 (c) of the Kaman Corporation 2003 Stock Incentive Plan.


 
 
 